                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZACHARY MURPHY,                                   Case No. 20-cv-05663-WHO
                                                        Plaintiff,                         ORDER DENYING MOTION TO
                                   8
                                                                                           DISMISS INDIVIDUAL CLAIMS
                                                 v.                                        WITHOUT PREJUDICE AND
                                   9
                                                                                           REMAND PAGA CLAIM TO STATE
                                  10     THE FINISH LINE, INC.,                            COURT
                                                        Defendant.                         Re: Dkt. No. 29
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Zachary Murphy filed this class action against his former employer defendant The

                                  14   Finish Line, Inc. (“Finish Line”) in Alameda County Superior Court. Finish Line subsequently

                                  15   removed the action to this court. On February 19, 2021, I granted Finish Line’s motion to compel

                                  16   arbitration on Murphy’s individual claims and stayed his PAGA claim pending arbitration.

                                  17   Murphy now moves to voluntarily dismiss his individual claim without prejudice and to remand

                                  18   his PAGA claim to state court.

                                  19          Once I compelled Murphy’s individual claims to arbitration and stayed the remainder of

                                  20   the case, the Federal Arbitration Act (“FAA”) requires that the stay of the action remain “until

                                  21   arbitration has been had in accordance with the terms of the agreement[.]” 9 U.S.C. § 3. A

                                  22   voluntary dismissal of the arbitrable individual claims without prejudice would effectively allow

                                  23   him to avoid arbitration on arbitrable claims now, while preserving the right to pursue them later

                                  24   after litigation on the non-arbitrable PAGA claim—a result that would circumvent the FAA’s stay

                                  25   provision. Even if I have the discretion to give Murphy the result he seeks, notwithstanding the

                                  26   FAA’s stay provision, I decline to exercise my discretion to do so given the circumstances of this

                                  27   case. Murphy only moved to dismiss his individual claims once I found them arbitrable. For

                                  28   these reasons, his motion is DENIED.
                                   1                                             BACKGROUND

                                   2          On May 15, 2020, Murphy filed this class action against Finish Line in Alameda County

                                   3   Superior Court on behalf of himself and other similarly situated current and former employees

                                   4   within California, alleging the following seven causes of action: (i) failure to pay minimum wages;

                                   5   (ii) failure to pay overtime wages; (iii) failure to provide meal periods; (iv) failure to permit rest

                                   6   breaks; (v) failure to provide accurate itemized wage statements; (vi) failure to pay all wages due

                                   7   upon separation of employment; and (vii) violation of Business and Professions Code § 17200.

                                   8   Notice of Removal (“NOR”) [Dkt. No. 1], Ex. A. On July 23, 2020, he filed a First Amended

                                   9   Complaint (“FAC”), adding an eighth claim under PAGA. Id., Ex. F. On August 13, 2020, Finish

                                  10   Line removed the FAC pursuant to the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §

                                  11   1332(d). Id. On October 5, 2020, I denied Murphy’s motion to remand the case, finding that the

                                  12   removal was timely. Order Denying Motion to Remand [Dkt. No. 17].
Northern District of California
 United States District Court




                                  13          Finish Line then moved to compel arbitration of Murphy’s individual wage and hour

                                  14   claims and to stay proceedings pending arbitration. Motion to Compel Arbitration and Stay [Dkt.

                                  15   No. 23]. I granted the motion, finding that the parties entered into an enforceable arbitration

                                  16   agreement that governed Murphy’s individual claims, compelling arbitration of the individual

                                  17   claims, and staying the remaining PAGA claim pending arbitration. See Order Granting Motion to

                                  18   Compel Arbitration as to Non-PAGA Claims and Staying PAGA Claim Pending Arbitration

                                  19   (“February 2021 Order”) [Dkt. No. 28]. On April 20, 2021, Murphy filed a motion to voluntarily

                                  20   dismiss his individual claims without prejudice and to remand his PAGA claim to state court.

                                  21   Motion to Dismiss Individual and Class Allegations Without Prejudice and to Remand PAGA

                                  22   Claim to State Court (“Mot.”) [Dkt. No. 29].

                                  23                                           LEGAL STANDARD

                                  24          Murphy brings his motion under Federal Rule of Civil Procedure 41. However, Rule 41

                                  25   “only applies to dismissals of all claims against a particular defendant, not to dismissals of less

                                  26   than all claims against that defendant.” ECASH Techs., Inc. v. Guagliardo, 35 F. App’x 498, 499

                                  27   (9th Cir. 2002) (citing Gen. Signal Corp. v. MCI Telecomms. Corp., 66 F.3d 1500, 1513 (9th Cir.

                                  28   1995) (emphasis added)). Rule 15 governs the situation when a party dismisses some, but not all,
                                                                                           2
                                   1   of its claims against a defendant. Gen. Signal Corp., 66 F.3d at 1513; see Hells Canyon Pres.

                                   2   Council v. U.S. Forest Serv., 403 F.3d 683, 687 (9th Cir. 2005) (Rule 41(a) “does not allow for

                                   3   piecemeal dismissals. Instead, withdrawals of individual claims against a given defendant are

                                   4   governed by Fed. R. Civ. P. 15, which addresses amendments to pleadings.”).

                                   5          Rule 15(a) governs the amendment of pleadings and permits a party to amend a

                                   6   previously-amended pleading “only with the opposing party’s written consent or the court’s

                                   7   leave.” Fed. R. Civ. P. 15(a)(2). The grant or denial of leave to amend is within the discretion of

                                   8   the court. Foman v. Davis, 371 U.S. 178, 182 (1962). In determining whether to grant leave to

                                   9   amend, the court should consider “the presence or absence of undue delay, bad faith, dilatory

                                  10   motive, repeated failure to cure deficiencies by previous amendments, undue prejudice to the

                                  11   opposing party and futility of the proposed amendment.” Moore v. Kayport Package Express,

                                  12   Inc., 885 F.2d 531, 538 (9th Cir. 1989); see also Foman, 371 U.S. at 182.
Northern District of California
 United States District Court




                                  13                                              DISCUSSION

                                  14          Despite the February 2021 Order compelling arbitration and staying the case, Murphy

                                  15   seeks to dismiss his individual allegations without prejudice and asks that I remand his remaining

                                  16   non-arbitrable PAGA claim to state court. Mot. 4–5. Finish Line argues that the FAA requires

                                  17   that this case remain stayed until arbitration is complete. The FAA states:

                                  18                  If any suit or proceeding be brought in any of the courts of the United
                                                      States upon any issue referable to arbitration under an agreement in
                                  19                  writing for such arbitration, the court in which such suit is pending,
                                                      upon being satisfied that the issue involved in such suit or proceeding
                                  20                  is referable to arbitration under such an agreement, shall on
                                                      application of one of the parties stay the trial of the action until such
                                  21                  arbitration has been had in accordance with the terms of the
                                                      agreement, providing the applicant for the stay is not in default in
                                  22                  proceeding with such arbitration.
                                  23   9 U.S.C. § 3 (emphasis added).
                                  24          Finish Line cites two opinions from this District that have interpreted this provision as
                                  25   barring motions like the one Murphy has filed here. In Lovig v. Best Buy Stores LP, No. 18-CV-
                                  26   02807-PJH, 2019 WL 2568851 (N.D. Cal. Jun. 21, 2019), appeal dismissed sub nom., No. 19-
                                  27   16338, 2019 WL 7494405 (9th Cir. Nov. 22, 2019), the plaintiff’s individual claims were
                                  28   compelled to arbitration and the remainder of the action, including a PAGA claim, was stayed.
                                                                                         3
                                   1   The plaintiff then moved to dismiss his individual claims without prejudice so that he could

                                   2   proceed on his PAGA claim. Id. at *3. The Hon. Phyllis J. Hamilton denied the motion,

                                   3   explaining that “[t]he plain language of the FAA seems to require that, if ‘any issue’ is referred to

                                   4   arbitration, the court ‘shall’ stay the ‘action’ pending arbitration upon request.” Id. (emphasis

                                   5   added). “The statute compels staying the entire action and leaves no room to stay certain claims

                                   6   and proceed with or dismiss others.” Id.

                                   7          The Hon. Kandis A. Westmore recently reached the same conclusion in Marron v.

                                   8   Healthsource Glob. Staffing, Inc., No. 19-CV-01534-KAW, 2020 WL 4284818 (N.D. Cal. Jul. 27,

                                   9   2020). The plaintiff in that case similarly moved to dismiss his individual claims without

                                  10   prejudice and proceed with his PAGA claim after his individual claims were compelled to

                                  11   arbitration and the case was stayed pursuant to the FAA. Id. at *2. Relying on Lovig, Judge

                                  12   Westmore found that “[t]he FAA does not give the court discretion to lift the stay to dismiss some
Northern District of California
 United States District Court




                                  13   of the claims, particularly now that arbitration has been initiated. Rather, it explicitly mandates

                                  14   that the stay remain in place until arbitration is complete.” Id.1

                                  15          Like Murphy, the Marron plaintiff argued that “he should not be required to pursue his

                                  16   individual claims.” Id. He relied on Capon v. Ladenburg, Thalman Co. Inc., 92 Fed. App’x. 400,

                                  17   402 (9th Cir. 2004) for the proposition that “the FAA does not compel a plaintiff to pursue

                                  18   arbitration rather than not pursuing the claims at all.” Id. Capon, however, “did not consider the

                                  19   effect of a 9 U.S.C. § 3 stay after arbitration was compelled,” as was the case in Marron and is the

                                  20   case here. Id. (emphasis added). “Instead, the Capon plaintiff voluntarily dismissed his entire

                                  21   complaint before the district court ruled on the defendant’s motion to compel arbitration.” Id.

                                  22   (citing Capon, 92 Fed. App’x. at 401).

                                  23          In the end of her opinion, Judge Westmore also noted a crucial issue with voluntarily

                                  24   dismissing individual claims without prejudice instead of with prejudice:

                                  25

                                  26   1
                                        The Marron plaintiff attempted to undermine Lovig on grounds that Judge Hamilton allowed oral
                                  27   argument to proceed despite plaintiffs’ counsel absence. Marron, 2020 WL 4284818, at *3.
                                       Magistrate Judge Westmore rejected that argument because it did not “challenge the reasoning in
                                  28   Lovig.” Id. (emphasis in original). “[R]egardless of what occurred at the oral argument, Lovig
                                       explains that the FAA requires that a case remain stayed while arbitration moves forward.” Id.
                                                                                        4
                                                      Further, the Court observes that, as a practical matter, if Plaintiff was
                                   1                  to dismiss the individual claims without prejudice, Plaintiff could
                                                      proceed with the litigation of the PAGA claims. After the PAGA
                                   2                  claim is litigated, Plaintiff could then again bring his individual
                                                      claims, which would be compelled to arbitration. The FAA’s stay
                                   3                  provision, however, requires that the arbitrable claims be resolved
                                                      first. Thus, allowing Plaintiff to dismiss the individual claims without
                                   4                  prejudice would circumvent the FAA’s stay provision.
                                   5   Id. at *3.

                                   6           Murphy makes no mention of Lovig and Marron in his reply brief. He only summarily

                                   7   argues that “[t]he handful of district court cases [Finish Line] relies on in erroneously arguing [for

                                   8   a continued stay] are unpersuasive in light of Leyva, because none considered this binding Ninth

                                   9   Circuit authority and failed to follow it as a result.” Reply in Support of Motion to Dismiss and

                                  10   Remand (“Reply”) [Dkt. No. 32] 2.

                                  11           In Leyva v. Certified Grocers of California, Ltd., 593 F.2d 857, 859 (9th Cir. 1979), the

                                  12   plaintiffs appealed an order staying the action until arbitration was complete in accordance with
Northern District of California
 United States District Court




                                  13   the underlying collective bargaining agreement. The Ninth Circuit found that the Fair Labor

                                  14   Standards Act claim was not arbitrable, and thus the defendant was not entitled to a stay pursuant

                                  15   to section 3 of the FAA. Id. at 863. However, it found that count two of the complaint, a claim

                                  16   for wages due under the collective bargaining agreement, was an arbitrable dispute and that the

                                  17   defendant was entitled to a stay on that part of the action pending its arbitration. Id. It remanded

                                  18   the case for the district court to determine whether it was appropriate to “stay [] the action

                                  19   pursuant to its power to control its docket and calendar and to provide for a just determination of

                                  20   the cases pending before it.” Id. at 864. In doing so, it noted that “[i]t would waste judicial

                                  21   resources and be burdensome upon the parties if the district court in a case such as this were

                                  22   mandated to permit discovery, and upon completion of pretrial proceedings, to take evidence and

                                  23   determine the merits of the case at the same time as the arbitrator is going through a substantially

                                  24   parallel process.” Id. It had “little doubt [that] the trial court was cognizant of these

                                  25   considerations in making its earlier ruling,” but still remanded the case “so that it may have the

                                  26   opportunity to make its findings.” Id.

                                  27           The factors discussed in Leyva are ones I considered in the February 2021 Order in

                                  28   deciding whether to proceed with the non-arbitrable PAGA claim or to stay litigation of all claims
                                                                                          5
                                   1   pending the outcome of the arbitration. Finish Line argued that the PAGA claim should be stayed

                                   2   pending arbitration, and, notably, “Murphy [did] not oppose[] this portion of Finish Line’s

                                   3   motion.” February 2021 Order at 6. Given that “[c]ourts regularly stay PAGA claims pending

                                   4   resolution of related arbitrable claims,” I found that staying the PAGA claim was appropriate. Id.

                                   5   (citing Shepardson v. Adecco USA, Inc., Case No. 15-cv-05102-EMC, 2016 WL 1322994, at *6

                                   6   (N.D. Cal. Apr. 5, 2016)). Murphy now belatedly argues that Finish Line cannot meet its burden

                                   7   of proving a continued stay is necessary or appropriate for his non-arbitrable PAGA claim. Reply

                                   8   2–3. He fails, however, to explain how the Ninth Circuit’s decision in Leyva undermines the

                                   9   persuasive reasoning in Lovig and Marron.

                                  10          Following the reasoning in Lovig and Marron, I find that the FAA does not permit me to

                                  11   lift the stay so that Murphy can dismiss his individual claims to avoid arbitration. Once an issue in

                                  12   an action is referred to arbitration—as I determined in the February 2021 Order—the FAA dictates
Northern District of California
 United States District Court




                                  13   that I “shall” stay the action “until such arbitration has been had in accordance with the terms of

                                  14   the agreement.” 9 U.S.C. § 3. I cannot lift the stay and allow Murphy to dismiss “fewer than all

                                  15   of the claims” until the arbitration is completed or otherwise concluded. Lovig, 2019 WL

                                  16   2568851, at *3. His motion makes clear that he only offers to “not pursue any individual claims at

                                  17   this time” and to “waive his right to currently pursue individual arbitration.” Mot. 3 (emphasis

                                  18   added); see Declaration of Fawn F. Bekam in Support of Motion to Dismiss and Remand (“Bekam

                                  19   Decl.”) [Dkt. No. 29-1] ¶ 3. As Judge Westmore observed in Marron, a dismissal without

                                  20   prejudice would allow Murphy to avoid arbitration on arbitrable claims, while preserving the right

                                  21   to pursue them later after litigation on the PAGA claim. Doing so “would circumvent the FAA’s

                                  22   stay provision.” Marron, 2020 WL 4284818, at *3.

                                  23          Even if Lovig and Marron’s interpretation of the FAA is incorrect and I do have the

                                  24   discretion to lift the stay and allow Murphy to dismiss his arbitrable claims after those claims have

                                  25   already been compelled to arbitration, I decline to exercise my discretion to do so. In Johnson v.

                                  26   JP Morgan Chase Bank, N.A., No. EDCV172477JGBSPX, 2019 WL 2004140, at *2 (C.D. Cal.

                                  27   Jan. 25, 2019), a decision on which both Lovig and Marron relied, the court considered whether to

                                  28   lift the stay previously imposed and to allow the plaintiffs leave to amend the complaint to include
                                                                                         6
                                   1   additional facts that they believed would make their claims non-arbitrable. The defendant argued

                                   2   that the stay must remain in place because arbitration had not even begun. Id. The plaintiffs

                                   3   claimed, as Murphy does here, that that a FAA stay only applies to arbitrable claims, not to non-

                                   4   arbitrable claims. Id. at *3. “After considering the mixed case law on this question, the Court

                                   5   [was] not convinced it ha[d] the power to lift the stay and allow amendment before ‘arbitration has

                                   6   been had.’” Id. (quoting 9 U.S.C. § 3). That is what Lovig and Marron held as well. However,

                                   7   the Johnson court went on to alternatively hold that “even if the FAA allows the Court to lift the

                                   8   stay, the Court declines to exercise what discretion it may have to do so. Leaving the stay intact

                                   9   until the completion of arbitration serves the interests of judicial economy and advances

                                  10   Congress’s purpose in enacting the FAA: ‘to ensure the enforcement of arbitration agreements

                                  11   according to their terms so as to facilitate streamlined proceedings.’” Id. (citation omitted).

                                  12          The same reasoning applies here. Like Johnson, the conditions “have [not] so changed that
Northern District of California
 United States District Court




                                  13   [the stay] is no longer needed or rendered inequitable.” Id. at *4 (citation omitted). “Indeed,

                                  14   conditions have not changed at all.” Id. Similar to the plaintiffs in Johnson, who sought leave to

                                  15   “more artfully plead the same claims in order to circumvent the arbitration agreements they

                                  16   entered into,” the circumstances surrounding Murphy’s motion imply that his request for voluntary

                                  17   dismissal, particularly a dismissal without prejudice, is for the purposes of avoiding arbitration.

                                  18   Id.

                                  19          Murphy’s remaining citations are distinguishable and do not undermine my conclusion

                                  20   either. See Oppo. 11–12; Reply 4. He points to Hernandez v. MasterCorp, Inc., No. CV 20-6284-

                                  21   JFW(ASX), 2020 WL 6747381 (C.D. Cal. Sept. 15, 2020) as an example of a case where plaintiffs

                                  22   were able to achieve the result he wants here—dismissal of his arbitrable individual claims and

                                  23   remand of his non-arbitrable PAGA claim to state court. The defendant in Hernandez moved to

                                  24   dismiss, or in the alternative, to compel arbitration and stay the action. Id. at *2. The court found

                                  25   that the arbitration agreement covered claims brought under the California Labor Code and the

                                  26   California Business & Profession Code and because the plaintiff was “compelled to arbitrate these

                                  27   claims on an individual basis,” it decided to dismiss them without prejudice. Id. at *5. Given

                                  28   dismissal of “all of the claims over which it has original jurisdiction,” it declined supplemental
                                                                                         7
                                   1   jurisdiction on the remaining PAGA claim and remanded it to state court. Id. at *6.

                                   2           In a footnote, the court explained why it decided to dismiss, as opposed to stay, the

                                   3   arbitrable claims. Id. at *5 n.1. The FAA provides that, when a party’s claims are subject to

                                   4   arbitration, the court “shall . . . stay the trial of the action until such arbitration has been had.” Id.

                                   5   (quoting 9 U.S.C. § 3). Notwithstanding the language of section 3, the Ninth Circuit allows courts

                                   6   to “dismiss [an action] outright when . . . the court determines that all of the claims raised in the

                                   7   action are subject to arbitration.” Id. (quoting Johnmohammadi v. Bloomingdale’s, Inc., 755 F.3d

                                   8   1072, 1074 (9th Cir. 2014). “[I]n light of the Court’s decision to decline to exercise supplemental

                                   9   jurisdiction over the PAGA claim, the Court’s determination that the remaining individual claims

                                  10   are subject to arbitration, and Plaintiff’s apparent agreement that the individual claims should be

                                  11   dismissed without prejudice (rather than stayed), see Docket No. 27-1 at 16, the Court conclude[d]

                                  12   that dismissal of the individual claims [was] appropriate.” Id.
Northern District of California
 United States District Court




                                  13           There was no “apparent agreement” from Murphy that the individual claims should be

                                  14   dismissed without prejudice rather than stayed when I had Finish Line’s motion to compel

                                  15   arbitration before me. The procedural posture here is different and more aligned with Lovig,

                                  16   where Judge Hamilton found the exception delineated in Johnmohammadi, 755 F.3d at 1074 did

                                  17   not apply. As explained above, Judge Hamilton held that the FAA “compels staying the entire

                                  18   action and leaves no room to stay certain claims and proceed with or dismiss others.” Lovig, 2019

                                  19   WL 7494405, at *3. She recognized that Johnmohammadi provides an exception to this “literal

                                  20   reading” of section 3 of the FAA, but clarified that the Ninth Circuit has “consistently explained

                                  21   that [this exception] only applies when ‘all of the claims raised in the action are subject to

                                  22   arbitration.’” Id. (quoting Johnmohammadi, 755 F.3d at 1074 and citing cases) (emphasis added).

                                  23   While the court in Hernandez denied supplemental jurisdiction over the PAGA claim, leaving “all

                                  24   of the claims” at that point subject to arbitration and thus applicable to dismissal under the

                                  25   Johnmohammadi exception, I, like Judge Hamilton in Lovig, have “previously determined that

                                  26   some but not all of [Murphy’s] claims against [Finish Line] are arbitrable.” Id. Because this

                                  27   action “raises claims both subject to arbitration and not subject to arbitration,” the Ninth Circuit’s

                                  28   exception in Johnmohammadi allowing dismissal of an action when all asserted claims are
                                                                                            8
                                   1   arbitrable is not applicable. Id.

                                   2           The bottom line is that I granted Finish Line’s motion to compel arbitration of Murphy’s

                                   3   individual claims and stayed his PAGA claim pending arbitration. Murphy cannot circumvent

                                   4   arbitration by simply dismissing his arbitrable claims without prejudice so that he can proceed

                                   5   with litigating his non-arbitrable claim first.

                                   6                                              CONCLUSION

                                   7           For the reasons stated above, Murphy’s motion to voluntarily dismiss the individual claims

                                   8   and to remand the PAGA claim is DENIED. The previously ordered stay remains in effect

                                   9   pending resolution of the arbitration.

                                  10           IT IS SO ORDERED.

                                  11   Dated: May 27, 2021

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                   William H. Orrick
                                  14                                                               United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         9
